Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 13-20 are currently under examination, wherein claim 13 has been amended in applicant’s reply filed on May 16, 2022.  Applicant’s election of Species II, Claims 13-20, with traverse in the reply is acknowledged.  The non-elected Species I, Claims 1-12, has been withdrawn from consideration by the examiner, wherein claims 1 and 6 have also been amended. The non-elected Species III, Claims 21-23, has been cancelled by the applicant in the same reply.
The traverse is on the ground that claims 1-12 as amended include the subject matter of the species II. This is not found persuasive because Species I and II recite the mutually exclusive characteristics of such species (e.g. Species I requires the coating layer as claimed while Species II does not have such a requirement at all while Species II recites some structural limitations that are not claimed in Species I). These species are indeed independent or distinct.
The requirement is still deemed proper and is therefore made FINAL.



Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 A search for references did not find any prior art which anticipates or renders obvious the chiral nanostructure as claimed in the independent claim 13 alone or in combination.
Claims 13-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-12 as amended, directed to a different product, previously withdrawn from consideration as a result of a restriction requirement, and requiring all the limitations of the independent claim 13 of the allowable product are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See MPEP § 821.04(a).
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 18, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/25/2022